Exhibit 99.1 American Financial Group Announces Record Second Quarter and Six Month Core Net Operating Earnings · Book Value $26.48; increase of 23% since 2008 year end · Core Operating Earnings $1.01 per share for the quarter; $2.13 per share year to date · Asbestos and Environmental study results in minor reserve adjustment · Core earnings guidance increased to $3.80 - $4.10 per share Cincinnati, Ohio - July 28, 2009 - American Financial Group, Inc. (NYSE/NASDAQ: AFG) today reported record net earnings attributable to shareholders of $127 million ($1.09 per share) for the 2009 second quarter, compared to $60 million ($.52 per share) reported in the 2008 second quarter.The 2009 results reflect realized gains on investments, compared to realized losses in the prior period. Book value per share increased by $4.33 to $26.48 per share during the quarter as a result of earnings and significant improvement in unrealized losses on fixed maturity investments. Net earnings for the first six months of 2009 were a record $231 million ($1.98 per share) compared to $136 million ($1.16 per share) for the same period a year ago. Record second quarter core net operating earnings of $117 million ($1.01 per share) were up 5% percent from the comparable period a year earlier. Improved underwriting results in the specialty property and casualty insurance ("P&C") operations and higher investment income were offset somewhat by lower results in the annuity and supplemental insurance group. Annualized core operating return on equity was 18%. AFG's net earnings attributable to shareholders, determined in accordance with generally accepted accounting principles ("GAAP"), include certain items that may not be indicative of its ongoing core operations.The following table identifies such items and reconciles net earnings attributable to shareholders to core net operating earnings, a non-GAAP financial measure that AFG believes is a useful tool for investors and analysts in analyzing ongoing operating trends. In millions, except per share amounts Three months ended June 30, Six months ended
